ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                               )
                                            )
DynPort Vaccine Company, LLC                )     ASBCA Nos. 59298, 60119
                                            )
Under Contract No. DAMDI 7-98-C-8024        )

APPEARANCES FOR THE APPELLANT:                    Carl J. Peckinpaugh, Esq.
                                                  Brian F. Wilbourn, Esq.
                                                   Computer Sciences Corporation
                                                   Falls Church, VA

APPEARANCES FOR THE GOVERNMENT:                   Raymond M. Saunders, Esq.
                                                   Army Chief Trial Attorney
                                                  Kyle E. Chadwick, Esq.
                                                   Trial Attorney

                               ORDER OF DISMISSAL

       Pursuant to a settlement at an Alternative Disputes Resolution proceeding, the
appeals have been withdrawn. Accordingly, they are dismissed from the Board's docket
with prejudice.

      Dated: 24 March 2016


                                                TERRENCES.HARTMAN
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals




                                                I~
I concur



e~~~
Administrative Judge
                                                RICHARD SHACKLEFORD
                                                Administrative Judge
Acting Chairman                                 Vice Chairman
Armed Services Board                            Armed Services Board
of Contract Appeals                             of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59298, 60119, Appeals ofDynPort
Vaccine Company, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                           2